Citation Nr: 0740729	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-40 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
government for nine days in Belgium during September 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the RO that denied 
entitlement to a TDIU.  The veteran timely appealed.

In December 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The evidence of record also appears to raise the issues of 
entitlement to service connection for a heart condition 
and/or a vascular disability, under provisions of 38 C.F.R. 
§ 3.309(c)(1).  As those issues have not been adjudicated, 
they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  

Service connection is currently in effect for bilateral 
hearing loss, rated as 60 percent disabling; and for 
tinnitus, rated as 10 percent disabling.  The combined rating 
is 60 percent, and clearly meets the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).  

In this case, the veteran has completed four years of high 
school.  He reportedly last worked full-time as a firefighter 
in Sarasota, Florida, from 1956 to 1984.

Records in the claims file, dated in May 2003, also reflect 
that the veteran had gotten a job to take care of the grounds 
at Victoria Station.  It is unclear whether this job is 
anything more than marginal employment.

Nevertheless, there is no opinion of record regarding the 
veteran's ability to retain or maintain any gainful 
employment due solely to service-connected disabilities.

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).  
 
VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should invite the 
veteran to submit employment records that 
show the effects of his service-connected 
disabilities on his ability to maintain 
employment.  

2.  The RO or AMC should arrange for the 
veteran to undergo VA general medical 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the veteran's ability to 
work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the veteran, and 
the report of the examination should note 
review of the file.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
bilateral hearing loss and tinnitus 
preclude employment consistent with the 
veteran's education and occupational 
experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause, to report for 
scheduled examinations could result in 
the denial of his claim.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.

5.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



